Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 1 of 11



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                                       CASE NO. 19-cv-20213


  SUSAN ORGBON, CHARLES ORGBON,
  and ALVETA JORDAN ARMSTRONG,
        Plaintiffs,
  v.

  CARNIVAL CORPORATION
  A Panamanian Corporation d/b/a
  CARNIVAL CRUISE LINE,

         Defendant.

  __________________________________/

                                COMPLAINT FOR DAMAGES
                              AND DEMAND FOR TRIAL BY JURY

         Plaintiffs, SUSAN ORGBON, CHARLES ORGBON, and ALVETA JORDAN

  ARMSTRONG (“Plaintiffs”), through undersigned counsel, sues Defendant, CARNIVAL

  CORPORATION (“Defendant”), and demands trial by jury, stating as follows:

                                  PARTIES AND JURISDICTION

         1.    Plaintiffs seeks damages in excess of $75,000.00, exclusive of interest, costs and

  attorney’s fees.

         2.    This Court has admiralty and maritime jurisdiction pursuant to 28 U.S.C.§ 1333 as

  the causes of action asserted are maritime torts.

         3.    This Court also has diversity jurisdiction over the parties under 28 U.S.C.§ 1332.

         4.    Suit is filed in Federal Court because of the federal forum selection clause in the

  Passenger Contract Ticket issued by the Defendant.

         5.    Plaintiff, SUSAN ORGBON, is sui juris and is a resident and citizen of Georgia.

         6.    Plaintiff, CHARLES ORGBON, is sui juris and is a resident and citizen of Georgia.


                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                           Page 1 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 2 of 11



         7.    Plaintiff, ALVETA JORDAN ARMSTRONG, is sui juris and is a resident and citizen

  of North Carolina.

         8.    Defendant is a foreign corporation who is authorized to conduct and who does

  conduct business in the State of Florida, who at all times material hereto was and is doing business

  in Miami-Dade County, Florida, and who maintains its corporate headquarters and principal

  place of business in Miami-Dade County Florida.

         9.    Defendant is a citizen of the State of Florida.

         10. Defendant, at all times material hereto, personally or through an agent, in the

  County and in the District in which this Complaint is filed:

         a.        Operated, conducted, engaged in or carried on a business venture in this state

  and/or county;

         b.        Had an office or agency in this state and/or county;

         c.        Engaged in substantial activity within this state;

         d.        Committed one or more of the acts stated in Florida Statutes, Sections 48.081,

  48.181 or 48.193.

         11. All conditions precedent for filing and maintaining this action have been fulfilled,

  have been waived, or do not apply.

                                         FACTUAL ALLEGATIONS

         12. On or about October 28, 2018 Plaintiffs were lawfully fare paying passengers aboard

  Defendant’s cruise ship vessel, the Carnival Sunshine.

         13. On or about October 28, 2018, as Plaintiff, SUSAN ORGBON, was sitting in a chair in

  the Sunrise restaurant, when the Carnival Sunshine began to tilt. As the ship tilted, chaos erupted and

  everything in the room started flying. Plaintiff, SUSAN ORGBON’s, chair began to shift and she




                                       ARONFELD TRIAL LAWYERS
                                           www.Aronfeld.com
                                             Page 2 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 3 of 11



  was ejected from the chair. As a result of the fall, Plaintiff, SUSAN ORGBON, suffered traumatic

  injuries that included, but are not limited to acute trauma of her lumbar spine.

          14. On or about October 28, 2018, as Plaintiff, CHARLES ORGBON, stood alongside his

  wife in the Sunrise restaurant, the Carnival Sunshine began to tilt. As the ship tilted, Plaintiff,

  CHARLES ORGBON, attempted to catch his wife as she was thrown from her chair. As a result of

  the incident, Plaintiff, CHARLES ORGBON, suffered traumatic injuries that included, but are

  not limited to internal derangement of his right wrist.

          15. On or about October 28, 2018, as Plaintiff, ALVETA JORDAN ARMSTRONG, was

  dining at the Sunrise Restaurant, the Carnival Sunshine began to tilt causing her to fall. As a result of

  the fall, Plaintiff, ALVETA JORDAN ARMSTRONG, suffered traumatic injuries that included,

  but are not limited to, an injury to her left knee.

          16. Defendant, CARNIVAL, owned, operated, managed, maintained, and/or controlled

  the Carnival Sunshine, including the Captain, officers, crew, equipment, and facilities on board.

          17. The crew of the Carnival Sunshine, including its Captain, and officers, were in

  regular, full-time employment of Carnival and/or the ship, as salaried crew members, subject to

  the ship’s discipline and the master’s orders. They were also subject to the control of Carnival’s

  shore-side operations located in Miami, Florida.

          18. Defendant, CARNIVAL, had the right to hire and fire its crew.

          19. Defendant, CARNIVAL, is directly responsible and liable for its actions and the

  actions of its crew, including the Captain.

          20. The Captain, officers, and crew were employees and/or actual agents and/or apparent

  agents of Defendant, CARNIVAL, and acted within the course and scope of their employment

  and/or agency agreement and/or relationship.




                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 3 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 4 of 11



          21. The Captain, officers, and crew were represented to Plaintiff and the ship’s

  passengers as employees of Defendant through signs, documents, and uniforms. The Captain,

  officers, and crew were also paid by Defendant. Defendant, CARNIVAL, knew that the Captain,

  officers, and crew represented themselves to be employees of Defendant and allowed them to

  represent themselves as such.      Plaintiff detrimentally relied on these representations and

  proceeded on a cruise in which she was severely injured.

                                              COUNT I
                                            NEGLIGENCE

          22. Plaintiffs hereby adopt and re-allege each and every allegation in paragraphs 1 through

  21 as is set forth herein.

           23.    The Defendant at all relevant times, owed the Plaintiffs a non-delegable duty

   to exercise the reasonable care required of an ocean common carrier for the safety of a fare-

   paying passenger.

           24.    Alternatively, Defendant owed a duty to exercise reasonable care under the

   circumstances for the safety of its passengers.

           25.    Such duties include, but are not limited to, the duty to provide its passengers

   reasonable care to inspect for and resolve dangerous, risk-creating, and hazardous conditions

   that passengers, including the Plaintiff, will likely encounter.

           26.   Such duties also include, but are not limited to, the duty to maintain its ship in a

   reasonably safe condition for the use and enjoyment of its passengers.

           27.   Such duties also include, but are not limited to, the duty to warn passengers of

   hazards which passengers may reasonably be expected to encounter.

           28.   At all times material, the Defendant, through its vessel, crew, agents, employees,

   staff, and/or representatives, who were acting in the course and scope of their employment

   and/or agency with the Defendant, breached the duty of reasonable care owed to the Plaintiffs

                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                           Page 4 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 5 of 11



   and were negligent in one or more of the following ways:

            a. Failing to supervise its crew;

            b. Failing to properly train its crew;

            c. Failing to provide adequate crew;

            d. Failing to safely operate the vessel;

            e. Operating the vessel in an improper and unsafe manner;

            f. Failing to maintain the vessel in a reasonably safe fashion;

            g. Failing to employ an adequately trained Captain and/or Master;

            h. Negligent hiring, selection and retention of the ship’s crew, including but not limited

                 to the Captain, other officers, and any employees responsible for the use and/or

                 maintenance of the stabilizer fins;

            i.   Failing to develop and institute adequate procedures and policies to address these

                 hazards;

            j.   Failing to keep and maintain the fin stabilizers in a reasonably safe condition, so

                 as to help prevent hazards to its passengers;

            k. Failing to install proper and reasonable safeguards to prevent passengers from

                 being injured when the fin stabilizers malfunction;

            l.   Failing to take proper precautions for the safety of passengers aboard the subject

                 ship when the electrical switchboard malfunction impacted the use of the fin

                 stabilizers;

            m. Failing to warn Plaintiff of the risk-creating conditions caused by the electrical

                 switchboard malfunction;

            n. Failing to have adequate policies and procedures in place for inspection, cleaning

                 and maintenance of its electrical switchboard and/or fin stabilizers;


                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 5 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 6 of 11



             o. Creating a risk-creating condition and/or failing to remedy a risk-creating

                  condition which was known by the Defendant and which in the exercise of

                  reasonable care should have been known by the Defendant;

             p. Failing to adequately train its crew to keep its fin stabilizers and the

                  mechanical/electronic systems which deploy them clean and free of hazards;

             q. Failing to employ sufficient crewmembers or adequately trained crewmembers to

                  properly inspect, clean, and maintain the mechanical/electrical switchboard, and

                  Defendant knew or should have known that this ship was inadequately staffed;

             r. Failing to comply with applicable standards, statutes, or regulations the violation

                  of which is negligence per se and/or evidence of negligence.

             s. Failing to otherwise maintain the electrical switchboard in a safe and reasonable

                  manner; and/or

             t.   Through other acts or omissions constituting a breach of the duty to use

                  reasonable care which will be revealed through discovery.

           29.    Defendant’s negligence proximately caused Plaintiffs great bodily harm in that,

   but for the Defendant’s negligence, Plaintiffs injuries would not have occurred.

           30.    Defendant either (a) had actual knowledge of the risk-creating conditions; (b) had

   constructive knowledge of the risk-creating conditions; (c) would have had knowledge of the risk-

   creating conditions had the Defendant implemented proper methods of inspection; and/or (d)

   created the risk-creating conditions.

           31.    As a result of the Defendant’s negligence, Plaintiffs have suffered severe

   bodily injury resulting in pain and suffering, disability, disfigurement, mental anguish, loss

   of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care

   and treatment, loss of earnings, and loss of ability to earn money. In addition, Plaintiffs lost

                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 6 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 7 of 11



   the benefit of their vacation, cruise, and transportation costs.

            32.   The losses are either permanent or continuing in nature.

            33.   Plaintiffs have suffered these losses in the past and will continue to suffer such

   loses in the future.

          WHEREFORE, Plaintiffs, SUSAN ORGBON, CHARLES ORGBON, and ALVETA

  JORDAN ARMSTRONG, demand judgment against Defendant, CARNIVAL CORPORATION,

  for damages suffered and costs incurred, as well as for damages and costs that Plaintiffs will suffer

  and incur in the future, as a result of Plaintiffs bodily injury, pain and suffering, disability,

  disfigurement, scarring, mental anguish, hospitalization, medical care and treatment, nursing care

  and treatment, loss of earnings, loss of future earning capacity, loss of important bodily functions,

  and loss of capacity for the enjoyment of life; for all court costs, pre- and post-judgment interest,

  and for any and all other relief which the Court deems just or appropriate.

                                        COUNT 2
                           NEGLIGENCE AGAINST CARNIVAL FOR
                          THE ACTS OF ITS PERSONNEL BASED ON
                    VICARIOUS LIABILITY UNDER RESPONDEAT SUPERIOR

          Plaintiffs hereby adopts and re-alleges each and every allegation in paragraphs 1 through 21

  as is set forth herein.

            34.   The Defendant at all relevant times, owed the plaintiff a non-delegable duty to

   exercise the reasonable care required of an ocean common carrier for the safety of a fare-

   paying passenger.

            35.   Alternatively, Defendant owed a duty to exercise reasonable care under the

   circumstances for the safety of its passengers.

            36.   To the extent Defendant, CARNIVAL, contests its responsibility for the conduct of

   the individuals operating the vessel and/or providing services to passengers on the vessel,

   Plaintiffs allege that the individuals operating the vessel and/or providing services on the vessel
                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                           Page 7 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 8 of 11



   were agents of Defendant, CARNIVAL, for the following reasons:

           37.   On or about October 28, 2018, the Carnival Sunshine Captain and crew made

   decisions about whether to deploy the fin stabilizers.

           38.   They were the employees of Defendant, CARNIVAL, or were Defendant,

   CARNIVAL’s, agents, apparent agents, and/or servants.

           39.   They were subject to the right of control by Defendant, CARNIVAL.

           40.   They were acting within the scope of their employment or agency.

           41.   Defendant, CARNIVAL, acknowledged that the crew, officers, and Captain would act

   on Defendant’s behalf, and they accepted the undertaking.

           42.   Defendant, CARNIVAL, is vicariously liable for the acts of the Captain, officers, and

   crew, as set forth in the Factual Allegations, and Count I above. Those acts proximately caused

   Plaintiffs injuries and damages.

           43.   As a result of the Defendant’s negligence, Plaintiffs have suffered severe

   bodily injury resulting in pain and suffering, disability, disfigurement, mental anguish, loss

   of capacity for the enjoyment of life, expense of hospitalization, medical and nursing care

   and treatment, loss of earnings, and loss of ability to earn money. In addition, Plaintiffs lost

   the benefit of their vacation, cruise, and transportation costs.

           44.   The losses are either permanent or continuing in nature.

           45.   Plaintiffs have suffered these losses in the past and will continue to suffer such

    loses in the future.

         WHEREFORE, Plaintiffs, SUSAN ORGBON, CHARLES ORGBON, and ALVETA

  JORDAN ARMSTRONG, demand Judgment against Defendant, CARNIVAL CORPORATION,

  for damages suffered and costs incurred, as well as for damages and costs that Plaintiffs will suffer

  and incur in the future, as a result of Plaintiffs bodily injury, pain and suffering, disability,

                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 8 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 9 of 11



  disfigurement, scarring, mental anguish, hospitalization, medical care and treatment, nursing care

  and treatment, loss of earnings, loss of future earning capacity, loss of important bodily functions,

  and loss of capacity for the enjoyment of life; for all court costs, pre- and post-judgment interest,

  and for any and all other relief which the Court deems just or appropriate.

                                      COUNT 3
                         NEGLIGENCE AGAINST CARNIVAL FOR
                        THE ACTS OF ITS PERSONNEL BASED ON
                    VICARIOUS LIABILITY UNDER APPARENT AGENCY

          Plaintiffs hereby adopt and re-allege each and every allegation in paragraphs 1 through 21

  as is set forth herein.

            46.   The Defendant at all relevant times, owed the Plaintiffs a non-delegable duty to

   exercise the reasonable care required of an ocean common carrier for the safety of a fare-

   paying passenger.

            47.   Alternatively, Defendant owed a duty to exercise reasonable care under the

   circumstances for the safety of its passengers.

            48.   To the extent Defendant, CARNIVAL, contests its responsibility for the conduct of

   the individuals operating the vessel and/or providing services to passengers on the vessel, Plaintiff

   alleges that the individuals operating the vessel and/or providing services on the vessel were the

   apparent agents of Defendant, CARNIVAL, for the following reasons:

            49.   On or about October 28, 2018, the Carnival Sunshine Captain and crew made

   decisions about whether to deploy the fin stabilizers.

            50.   They were represented to Plaintiff as the employees, agents, apparent agents, or

   servants of Defendant, CARNIVAL.

            51.   They were subject to the right of control by Defendant, CARNIVAL.

            52.   They wore Carnival insignia and disseminated documents with the Carnival insignia.


                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 9 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 10 of 11



   They commanded and controlled the Carnival Sunshine and spoke and acted as though they were

   authorized to do so by Defendant, CARNIVAL. Defendant, CARNIVAL, never took any actions to

   indicate that they were not Carnival’s agents.

           53.   They were acting within the scope of their employment or agency.

           54.   Defendant, CARNIVAL, acknowledged that the Captain, officers, and crew would

   act on Carnival’s behalf, and thereby affirmed the Captain’s, officer’s, and crew’s agency

   representations.

           55.   Defendant, CARNIVAL, is vicariously liable for the acts of the Captain, officers, and

   crew, as set forth in the Factual Allegations, and Count I above. Those acts proximately caused

   Plaintiffs injuries and damages.

           56.   As a result of the Defendant’s negligence, Plaintiffs have suffered severe bodily

   injury resulting in pain and suffering, disability, disfigurement, mental anguish, loss of

   capacity for the enjoyment of life, expense of hospitalization, medical and nursing care and

   treatment, loss of earnings, and loss of ability to earn money. In addition, Plaintiffs lost the

   benefit of their vacation, cruise, and transportation costs.

           57.   The losses are either permanent or continuing in nature.

           58.   Plaintiffs have suffered these losses in the past and will continue to suffer such

   loses in the future.

         WHEREFORE, Plaintiffs, SUSAN ORGBON, CHARLES ORGBON, and ALVETA

  JORDAN ARMSTRONG, demand Judgment against Defendant, CARNIVAL CORPORATION,

  for damages suffered and costs incurred, as well as for damages and costs that Plaintiffs will suffer

  and incur in the future, as a result of Plaintiffs bodily injury, pain and suffering, disability,

  disfigurement, scarring, mental anguish, hospitalization, medical care and treatment, nursing care

  and treatment, loss of earnings, loss of future earning capacity, loss of important bodily functions,

                                      ARONFELD TRIAL LAWYERS
                                          www.Aronfeld.com
                                            Page 10 of 11
Case 1:19-cv-20213-FAM Document 1 Entered on FLSD Docket 01/15/2019 Page 11 of 11



  and loss of capacity for the enjoyment of life; for all court costs, pre- and post-judgment interest,

  and for any and all other relief which the Court deems just or appropriate.

                                        DEMAND FOR JURY TRIAL

         Plaintiffs, SUSAN ORGBON, CHARLES ORGBON, and ALVETA JORDAN

  ARMSTRONG, demand trial by jury on all issues so triable.

                Dated: January 15, 2019.

                                                         Respectfully submitted,

                                                         /s/ Raul G. Delgado II
                                                         Spencer M. Aronfeld, Esq.
                                                         Florida Bar No.: 905161
                                                         aronfeld@Aronfeld.com
                                                         Raul G. Delgado II, Esq.
                                                         Florida Bar No.: 94004
                                                         rdelgado@aronfeld.com
                                                         Abby Hernández Ivey, Esq.
                                                         Florida Bar No.: 115973
                                                         aivey@aronfeld.com
                                                         Matthias Hayashi
                                                         Florida Bar No.:115973
                                                         mhayashi@aronfeld.com
                                                         ARONFELD TRIAL LAWYERS
                                                         3132 Ponce de Leon Boulevard
                                                         Coral Gables, Florida 33134
                                                         P:      (305) 441.0440
                                                         F:      (305) 441.0198
                                                         Attorneys for Plaintiff




                                     ARONFELD TRIAL LAWYERS
                                         www.Aronfeld.com
                                           Page 11 of 11
